UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31/ Date of reporting period: 5/31/2011 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for the remaining series as appropriate. Dreyfus Brazil Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Brazil Equity Fund May 31, 2011 (Unaudited) Common Stocks61.4% Shares Value ($) Brazil AES Tiete 108,339 1,543,629 Aliansce Shopping Centers 96,010 864,105 Autometal 49,978 538,505 Banco Bradesco, ADR 84,540 1,684,037 Banco do Brasil 62,963 1,119,386 BR Malls Participacoes 29,764 344,472 Brasil Telecom, ADR 88,300 2,712,576 Cia Paranaense de Energia, ADR 74,400 1,975,320 EDP - Energias do Brasil 27,782 669,127 Gerdau, ADR 28,400 313,252 Light 68,834 1,184,499 Localiza Rent a Car 63,468 1,057,968 Marfrig Alimentos 101,451 919,505 Natura Cosmeticos 51,371 1,377,274 Petroleo Brasileiro, ADR 80,530 2,517,368 Positivo Informatica 65,100 292,955 Santos Brasil Participacoes 33,150 630,328 Sonae Sierra Brasil 43,065 661,908 Telecomunicacoes de Sao Paulo, ADR 38,300 1,119,892 Tim Participacoes, ADR 47,215 2,310,230 Tractebel Energia 72,570 1,230,390 Ultrapar Participacoes, ADR 183,160 3,284,059 Vale, ADR 98,500 2,886,050 Vivo Participacoes, ADR 26,200 1,182,144 Total Common Stocks (cost $27,066,156) Preferred Stocks33.8% Shares Value ($) Brazil Alpargatas 74,600 581,575 Banco Bradesco 9,256 181,981 Bradespar 56,000 1,437,490 Brasil Telecom 54,719 551,092 Cia de Gas de Sao Paulo, Cl. A 35,300 1,020,238 Cia Paranaense de Energia, Cl. B 9,562 248,482 Confab Industrial 420,735 1,213,338 Gerdau 95,227 1,044,766 Itausa - Investimentos Itau 529,654 3,964,642 Lojas Americanas 173,767 1,723,628 Metalurgica Gerdau 48,510 669,040 Petroleo Brasileiro 125,151 1,910,878 Suzano Papel e Celulose 115,925 1,072,733 Telecomunicacoes de Sao Paulo 5,812 166,468 Tim Participacoes 20,300 97,656 Ultrapar Participacoes 8,700 152,357 Usinas Siderurgicas de Minas Gerais, Cl. A 108,980 1,046,456 Vale, Cl. A 21,562 612,797 Vivo Participacoes 3,332 147,408 Total Preferred Stocks (cost $17,338,082) Rights.0% Brazil Itausa - Investimentos Itau (cost $1) 1 a 1 Other Investment4.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,302,000) 2,302,000 b Total Investments (cost $46,706,239) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $46,706,238. Net unrealized appreciation on investments was $5,857,766 of which $7,302,204 related to appreciated investment securities and $1,444,438 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Materials 23.0 Financial 16.1 Telecommunication Services 15.6 Utilities 14.4 Consumer Discretionary 10.7 Energy 8.4 Money Market Investment 4.4 Consumer Staples 3.9 Industrial 2.3 Information Technology .8 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Foreign+ 50,262,004 - - Mutual Funds 2,302,000 - - Rights+ 1 - - 1 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s//Bradley J. Skapyak Bradley J. Skapyak President Date: July 25, 2011 By: /s/ James Windels James Windels Treasurer Date: July 25, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
